DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 8-20, respectively, of U.S. Patent No. 11,064,271 (corresponding with Application No. 14/885599). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the current invention and the U.S. Patent are drawn to a system for selective delivery state change of a valve of a remote metering device.  The claims are represented in the table below:

U.S. Patent 11,064,271
Application No. 17/340185 (Present Invention)
Claim 1
A system, comprising: 
a communication translator connected to a mobile unit; 
a remote metering device in communication with the communication translator, the remote metering device comprising a valve and configured to send a status of the remote metering device to the communication translator, the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier; and 
a mobile communication system located in the mobile unit and in communication with the communication translator, the mobile communication system comprising a display configured to display a graphical user interface (GUI), a remote disconnect engine configured to allow generation, by the GUI, of a command to selectively change the delivery state of the valve, the delivery state comprising an off delivery state, a trickle delivery state, and an on delivery state, 
a meter status engine configured to display, via the GUI, the status of the remote metering device to a user of the mobile communication system, wherein the status of the remote metering device comprises a battery power level, a signal strength, and a version identifier, and 
an authentication engine configured to communicate with an authentication server via a secure connection in order to authenticate the user to use the mobile communication system, and to establish a connection between the mobile communication system and the remote metering device via the communication translator prior to sending the command to selectively change the delivery state of the remote metering device; wherein the mobile communication system is in communication with the communication translator via a first wireless communication link and the remote metering device is in communication with the communication translator via a second wireless communication link.
Claim 1
A system, comprising: 
a communication translator connected to a mobile unit; 
a remote metering device in communication with the communication translator, the remote metering device comprising a valve and configured to send a status of the remote metering device to the communication translator; and 



a mobile communication system located in the mobile unit and in communication with the communication translator, the mobile communication system comprising a display configured to display a graphical user interface (GUI), a remote disconnect engine configured to allow generation of a command to selectively change a delivery state of the valve, 



a meter status engine configured to display, via the GUI, the status of the remote metering device to a user of the mobile communication system, and 


an authentication engine configured to communicate with an authentication server via a secure connection in order to authenticate the user to use the mobile communication system, and to establish a connection between the mobile communication system and the remote metering device via the communication translator prior to sending the command to selectively change the delivery state of the remote metering device wherein the mobile communication system is in communication with the communication translator via a first wireless communication link and the remote metering device is in communication with the communication translator via a second wireless communication link.
Claim 2
The system of claim 1, wherein the first wireless communication link comprises a Bluetooth radio communication link.
Claim 3
The system of claim 1, wherein the second wireless communication link comprises a radio frequency communication link.
Claim 2
The system of claim 1, wherein the first wireless communication link comprises a first radio frequency link using a first communication technique and the second wireless communication link comprises a second radio frequency communication link using a second communication technique.
Claim 6
The system of claim 1, wherein the valve is configured to change from the off delivery state to the on delivery state upon receiving a command to selectively change the delivery state to the on delivery state.
Claim 3
The system of claim 1, wherein the valve is configured to change from an off delivery state to an on delivery state upon receiving the command to selectively change the delivery state to the on delivery state.
(from Claim 1)
the status comprising a delivery state of the valve
Claim 4
The system of claim 1, wherein the status of the remote metering device comprises the delivery state of the valve.
(from Claim 1)
the delivery state comprising an off delivery state, a trickle delivery state, and an on delivery state
Claim 5
The system of claim 4, wherein the delivery state of the valve comprises an on delivery state and an off delivery state.
(from Claim 1)
wherein the status of the remote metering device comprises a battery power level, a signal strength, and a version identifier
Claim 6
The system of claim 1, wherein the status of the remote metering device comprises a battery power level.
Claim 16
The system of claim 1, wherein the communication translator retransmits the command to the remote metering device over the second wireless communication link and the second wireless communication link is separate from an automatic meter reading (AMR) system in the remote metering device.
Claim 7
The system of claim 1, wherein the communication translator retransmits the command to the remote metering device over the second wireless communication link and the second wireless communication link is separate from an automatic meter reading (AMR) system in the remote metering device.
Claim 17
The system of claim 1, wherein the communication translator retransmits the command to the remote metering device over the second wireless communication link and the second wireless communication link is separate from an advanced metering infrastructure (AMI) system in the remote metering device.
Claim 8
The system of claim 1, wherein the communication translator retransmits the command to the remote metering device over the second wireless communication link and the second wireless communication link is separate from an advanced metering infrastructure (AMI) system in the remote metering device.
Claim 18
The system of claim 1, wherein the mobile unit comprises an automobile and the mobile communication system comprises a smartphone.
Claim 9
The system of claim 1, wherein the mobile unit comprises an automobile and the mobile communication system comprises a smartphone.
Claim 8
A method, comprising: 
authenticating a user to use a mobile communication system by communicating with an authentication server service via a secure link; 
establishing via a communication translator a connection between the mobile communication system and a remote metering device, the remote metering device comprising a valve, wherein the mobile communication system communicates with the communication translator via a first wireless communication link and the communication translator communicates with the remote metering device via a second wireless link; receiving, by the mobile communication system, a status of the remote metering device, the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier; 
displaying, via a graphical user interface of the mobile communication system, the status of the remote metering device to the user of the mobile communication system, wherein the status of the remote metering device further comprises a battery power level, a signal strength, and a version identifier; and 
generating, by the graphical user interface, a command to selectively change the delivery state of the valve of the remote metering device.
Claim 10
A method, comprising: 
authenticating a user to use a mobile communication system by communicating with an authentication server service via a secure link; 
establishing via a communication translator a connection between the mobile communication system and a remote metering device, the remote metering device comprising a valve, wherein the mobile communication system communicates with the communication translator via a first wireless communication link and the communication translator communicates with the remote metering device via a second wireless link; receiving, by the mobile communication system, a status of the remote metering device; 



displaying, via a graphical user interface of the mobile communication system, the status of the remote metering device to the user of the mobile communication system; and 



generating, in response to input provided to the graphical user interface, a command to selectively change a delivery state of the valve of the remote metering device.

Claim 9
The method of claim 8, further comprising: subsequent to sending the command to selectively change the delivery state of the valve of the remote metering device, receiving, by the mobile communication system, an updated status of the remote metering device, the updated status comprising the delivery state of the valve of the remote metering device.
Claim 11
The method of claim 10, further comprising: subsequent to sending the command to selectively change the delivery state of the valve of the remote metering device, receiving, by the mobile communication system, an updated status of the remote metering device, the updated status comprising the delivery state of the valve of the remote metering device.
Claim 10
The method of claim 8, wherein the delivery state is an off delivery state, and wherein the command to selectively change the delivery state of the valve of the remote metering device causes the valve of the remote metering device to change from the off delivery state to an on delivery state.
Claim 12
The method of claim 10, wherein the delivery state is an off delivery state, and wherein the command to selectively change the delivery state of the valve of the remote metering device causes the valve of the remote metering device to change from the off delivery state to an on delivery state.
Claim 11
The method of claim 8, wherein the delivery state is an on delivery state, and wherein the command to selectively change the delivery state of the valve of the remote metering device causes the remote metering device to change from the on delivery state to an off delivery state.
Claim 13
The method of claim 10, wherein the delivery state is an on delivery state, and wherein the command to selectively change the delivery state of the valve of the remote metering device causes the remote metering device to change from the on delivery state to an off delivery state.
Claim 12
The method of claim 8, wherein the remote metering device is a water metering device.
Claim 14
The method of claim 10, wherein the remote metering device is a water metering device.
Claim 13
The method of claim 8, wherein the connection between the mobile communication system and the communication translator utilizes a first communication format and the connection between the communication translator and the remote metering device utilizes a second communication format.
Claim 15
The method of claim 10, wherein the connection between the mobile communication system and the communication translator utilizes a first communication technique and the connection between the communication translator and the remote metering device utilizes a second communication technique.
Claim 19
The method of claim 8, wherein the mobile communication system comprises a smartphone.
Claim 16
The method of claim 10, wherein the mobile communication system comprises a smartphone.
Claim 14
A non-transitory computer-readable medium storing instructions that, when executed by a processing resource, cause the processing resource to: authenticate a user to use a mobile communication system by communicating with an authentication server service via a secure link; 
establish via a communication translator a connection between the mobile communication system and a remote metering device, the remote metering device comprising a valve, wherein the mobile communication system communicates with the communication translator via a first wireless communication link and the communication translator communicates with the remote metering device via a second wireless link; 
receive a status of the remote metering device, the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier; 
display, via a graphical user interface of the mobile communication system, the status of the remote metering device to the user of the mobile communication system; and 
generate, by the graphical user interface, a command to selectively change the delivery state of the valve of the remote metering device.
Claim 17
A non-transitory computer-readable medium storing instructions that, when executed by a processing resource, cause the processing resource to: authenticate a user to use a mobile communication system by communicating with an authentication server service via a secure link; 
establish via a communication translator a connection between the mobile communication system and a remote metering device, the remote metering device comprising a valve, wherein the mobile communication system communicates with the communication translator via a first wireless communication link and the communication translator communicates with the remote metering device via a second wireless link; 
receive a status of the remote metering device; Docket No.: 191372.1751 - 31 - 



display, via a graphical user interface of the mobile communication system; and 


generate, by the graphical user interface, a command to selectively change a delivery state of the valve of the remote metering device.
Claim 15
The non-transitory computer-readable medium of claim 14, further comprising instructions that cause the processing resource to: locate the remote metering device based on a remote metering device identifier.
Claim 18
The non-transitory computer-readable medium of claim 17, further comprising instructions that cause the processing resource to: locate the remote metering device based on a remote metering device identifier.
(from Claim 14)
the status comprising a delivery state of the valve
Claim 19
The non-transitory computer-readable medium of claim 17, wherein the delivery state of the valve comprises an open delivery state.
Claim 20
The non-transitory computer-readable medium of claim 14, wherein the mobile communication system comprises a smartphone.
Claim 20
The non-transitory computer-readable medium of claim 17, wherein the mobile communication system comprises a smartphone.


Claim 1 of the present invention differs from claim 1 of the U.S. Patent in that claim 1 of the U.S. Patent further claims the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier, the delivery state comprising an off delivery state, a trickle delivery state, and an on delivery state, and wherein the status of the remote metering device comprises a battery power level, a signal strength, and a version identifier.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by removing the additional limitations, as a matter of engineering choice/user preference, to conclude at claim 1 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would not render the invention inoperable for its intended function.  See MPEP 2144.04.
Claim 2 of the present invention is further rejected with respect to claims 2 and 3 of the U.S. Patent.
Claim 3 of the present invention is further rejected with respect to claim 6 of the U.S. Patent.
Claim 4 of the present invention is further rejected with respect to claim 1 of the U.S. Patent.
Claim 5 of the present invention is further rejected with respect to claim 1 of the U.S. Patent.
Claim 6 of the present invention is further rejected with respect to claim 1 of the U.S. Patent.
Claim 7 of the present invention is further rejected with respect to claim 16 of the U.S. Patent.
Claim 8 of the present invention is further rejected with respect to claim 17 of the U.S. Patent.
Claim 9 of the present invention is further rejected with respect to claim 18 of the U.S. Patent.
Claim 10 of the present invention differs from claim 8 of the U.S. Patent in that claim 8 of the U.S. Patent further claims the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier, and wherein the status of the remote metering device further comprises a battery power level, a signal strength, and a version identifier.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 8 of the U.S. Patent by removing the additional limitations, as a matter of engineering choice/user preference, to conclude at claim 10 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would not render the invention inoperable for its intended function.  See MPEP 2144.04.
Claim 11 of the present invention is further rejected with respect to claim 9 of the U.S. Patent.
Claim 12 of the present invention is further rejected with respect to claim 10 of the U.S. Patent.
Claim 13 of the present invention is further rejected with respect to claim 11 of the U.S. Patent.
Claim 14 of the present invention is further rejected with respect to claim 12 of the U.S. Patent.
Claim 15 of the present invention is further rejected with respect to claim 13 of the U.S. Patent.
Claim 16 of the present invention is further rejected with respect to claim 19 of the U.S. Patent.
Claim 17 of the present invention differs from claim 14 of the U.S. Patent in that claim 14 of the U.S. Patent further claims the status comprising a delivery state of the valve, consumption data of the remote metering device, and a meter radio identifier and the status of the remote metering device to the user of the mobile communication system.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 14 of the U.S. Patent by removing the additional limitations, as a matter of engineering choice/user preference, to conclude at claim 10 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would not render the invention inoperable for its intended function.  See MPEP 2144.04.
Claim 18 of the present invention is further rejected with respect to claim 15 of the U.S. Patent.
Claim 19 of the present invention is further rejected with respect to claim 14 of the U.S. Patent.
Claim 20 of the present invention is further rejected with respect to claim 20 of the U.S. Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683